DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on February 16th, 2022 has been acknowledged.  By this amendment, claims 1, 4, 8, and 10 have been amended and claims 6 and 9 have been cancelled.  Accordingly, claims 1-5, 7, 8, and 10 are pending in the present application in which claim 1 is in independent form.  Applicant’s amendment to the title has been accepted.
                                                Allowable Subject Matter
Claims 1-5, 7, 8, and 10 are allowed over prior art of record.
      Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on February 16th, 2022 (see Applicant’s remarks on page 7, line 4 to page 9, line 5), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the first bonding layer comprises a first dielectric layer and a first conductive feature extending through the first dielectric layer, etching an edge portion of the first bonding layer by using the etching mask, such that a portion of the first wafer is exposed, bonding a second wafer to the first bonding layer, wherein bonding the second wafer to the first bonding layer comprises enabling the first dielectric layer to be in physical contact with a second dielectric layer of a second bonding layer over the second wafer and enabling the first conductive feature to be in physical contact with a second conductive feature of the second bonding layer, the second conductive feature extending through the second dielectric layer", as recited in independent claim 1.
Claims 2-5, 7, 8, and 10 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892